Exhibit 10.11 NINTH AMENDMENT TO MASTER REPURCHASE AGREEMENT THIS NINTH AMENDMENT TO MASTER REPURCHASE AGREEMENT (this “ Amendment ”), dated as of December 31, 2013, is made and entered into between and among HomeAmerican Mortgage Corporation, a Colorado corporation (the “ Seller ”), and U.S. Bank National Association, as administrative agent and representative of itself as a Buyer and the other Buyers (in such capacity, the “ Agent ”) and as a Buyer (in such capacity, “ U.S. Bank ”). RECITALS: A.
